               IN THE UNITED STATES DISTRICT COURT
           FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
                        1:21-cv-00165-MR-WCM

DWAYNE FRIDAY and ANITA FRIDAY )
                                   )                           ORDER
                 Plaintiffs,       )
v.                                 )
                                   )
NATIONSTAR MORTGAGE LLC            )
doing business as MR. COOPER GROUP )
                                   )
                 Defendant.        )
                                   )

        This matter is before the Court on the Motion for Admission Pro Hac

Vice and Affidavit (Doc. 9) filed by Joel R. Rhine. The Motion indicates that

Mr. Rhine, a member in good standing of the Bar of this Court, is local counsel

for Plaintiffs and that he seeks the admission of Brian D. Flick, who the Motion

represents as being a member in good standing of the Bars of the States of Ohio

and Kentucky. It further appears that the requisite admission fee has been

paid.

        Accordingly, the Court GRANTS the Motion (Doc. 9) and ADMITS Brian

D. Flick to practice pro hac vice before the Court in this matter while associated

with local counsel.


                                   Signed: July 2, 2021
